EobiNSON, J.
(dissenting). In this case the question presented is on the right of a mortgagee, or his assignee, to possession of land during the year of redemption. It is true that by statute it is provided that the purchaser of land at an execution sale, until a redemption, is entitled to receive from the tenant in possession the rents of the property *466sold or the value of the use and occupation thereof. Comp. Laws 1913, § 7762. But that section has not the least application to a foreclosure sale. I regret that courts are too much disposed to follow erroneous precedents and in that way to strain the law, oppress the poor, and aid one party in robbing another. Such was the decision, by one majority, in case of Geo. B. Clifford & Co. v. Henry, 40 N. D. 605, 169 N. W. 508. To avoid the recurrence of similar decisions, and to guard against the Shylock tendency of the creditor to oppress debtors, the writer drafted and secured the passage of chapters 130, 131 and 132, Laws 1919. Each act was in keeping with the other, and each was plainly intended to apply to any and all foreclosure sales after the act took effect.
Chapter 132 roads:
“The debtor under an execution or foreclosure sale of his property shall be entitled to the possession, rents, use, and benefits of the property sold from the date of such sale until the expiration of the period of redemption.”
The purpose of each chapter was to give full and immediate relief against oppression and against the effect of erroneous decisions. Neither act is intended as a mockery of debtors.
Chapter 130 declares that on any foreclosure by advertisement the attorney’s fee shall in no case exceed $25, and in no case more than 10 per cent of the principal sum actually due.
Chapter 131: That no action or proceeding shall be commenced to foreclose a mortgage on real property without first giving to the mortgagor thirty days’ notice.
Chapter 132: That the debtor shall be entitled to possession, rents and profits during the year of redemption.
Each act is remedial and should be so construed as to advance the remedy and to give effect to the purpose of the act. Neither act contains a redundant word. The necessity for each act was manifest, pressing, urgent, and immediate. Hence, there is no fairness in saying that to each act the legislature should have added a declaration that it should apply to all past, as well as to all future, mortgages.
A mortgage is merely a lien on property. There is nothing in any statute which gives to a mortgagee of land any title or possession until after the year of redemption and until he obtains a sheriff’s deed. Neither in the notice of foreclosure sale nor the certificate of sale is *467there a thing to indicate that the purchaser buys any title or possession or rents before receiving the sheriff’s deed.
But it is said that if the act applies to past mortgages, it may impair the obligations of contracts. That is based on a mere assumption. A mortgage is a mere lien. It does not entitle the mortgagee to possession of the property unless authorized by the express terms of the mortgage. Sec. 6740. A contract for a lien transfers no title. Sec. 6708. Neither possession nor title is given by the foreclosure sale. That is given only by the sheriff’s deed. Sec. 8106.
Another answer is that there is no contract or law giving the mortgagee or purchaser at foreclosure sale possession or title prior to a sheriff’s deed. There is no proof that the land itself is not worth much more than the mortgage debts. Were the debt insecure, then the mortgagee had a right to apply to the court for a receiver. That was his remedy. When the land is ample security for a mortgage debt, regardless of possession, it is vain to say that the security is impaired by possession of the mortgagor during the year of redemption. There is no reason for giving a Shylock construction to the statute in question, because it is not within either the letter or the spirit of the law. The act expressly applies to every sale made after it becomes a law.